                  Case 4:20-cr-00016-RSB-CLR Document 586 Filed 03/23/21 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Southern District
                                                     __________  District of
                                                                          of Georgia
                                                                             __________

                  United States of America                           )
                             v.                                      )     Case No. 4:20cr16-7
                                                                     )
                      Edward Evan Branen                             )
                             Defendant                               )

                                         ORDER SCHEDULING A DETENTION HEARING


          A detention hearing in this case is scheduled as follows:


Place: US District Court                                                   Courtroom No.: Magistrate Judge Ray
         125 Bull St.
         Savannah, GA                                                      Date and Time: 03/30/2021         DW 9:00 AM


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:           03/23/2021
                                                                                               JJudge’s
                                                                                                 udge’s signature



                                                                                   U.S. Magistrate Judge Christopher L. Ray
                                                                                             Printed name and title
